PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 30, 2009, claimant’s vehicle struck a hole on Marshville Road, which is located approximately 200 yards from U.S. Route 50, west of Clarksburg, Harrison County.
2. Respondent is responsible for the maintenance of Marshville Road which it failed to maintain properly on the date of this incident.
3. As a result, claimant’s vehicle sustained damage to its tire and needed to be re-aligned in the amount of $145.54.
4. Respondent agrees that the amount of $145.54 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was *83negligent in its maintenance of Marshville Road on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
It is the opinion of the Court of Claims that the claim should be awarded in the sum of $145.54.
Award of $145.54.